DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 08/19/2021 (“08-19-21 OA”), Applicant amended independent claim 1 and dependent claims 7-8 while canceling claim 6 in reply dated 11/19/2021 (“11-19-21 Reply”). 
Response to Arguments
	Looking at amended independent claim 1 as set forth in the 11-19-21 Reply, as a whole: 
depositing a concentration of dopant on a material layer using a selective monolayer doping (SMLD) process; and
 	annealing the concentration of dopant after deposition to diffuse the concentration of dopant into the material layer. (bolded for emphasis)

The annealing step is always necessarily after the dopant is deposited on the material layer because annealing of the dopant does not occur floating in mid-air.  
Applicant appears to be arguing with respect to the prior-art of Sarubbi that annealing-to-diffuse occurs during depositing and not after, as now claimed. The Office respectfully disagrees for the following reasons: 

	ii.	Applicant appears to be arguing a peculiar timeframe that is not expressly defined in the claim.  It appears that applicant is arguing that after the finish of all deposition of boron, then there is an annealing, however the claim does not expressly define any such peculiar timeframe. (bolded for emphasis) 
iii.	To support Applicant’s argument, Applicant quotes Sarubbi in page 162, column 2, last paragraph, “In this paper we show that the deposition of pure B at temperatures from 500°C to 700°C can be very attractive for the direct formation of extremely ultrashallow junctions, i.e., no subsequent (rapid) thermal anneals are necessary.” Applicant uses “no subsequent (rapid) thermal anneals” to explain why annealing does not happen after deposition for Sarubbi. The argument of Applicant is not well taken, because once again Applicant is relying on a peculiar timeframe that is not well established in independent claim 1. Specifically, a peculiar timeframe that requires all deposition to be completed before annealing, however the claim does not expressly define any such peculiar timeframe.(bolded for emphasis) In fact, annealing-to-diffuse does occur for parts of the boron touching the silicon after the boron has landed on the silicon.
iv. Further, as illustrated in Sarubbi Figures 1 and 3 there are multiple monolayers of boron stacked together (see page 166, column 2 such that there are monolayers ML) and if the annealing-to-diffuse happened floating in midair then the 
v. Also, Applicant appears to suggest that there is no annealing at all in Sarubbi. However, in the aforementioned quote by Sarubbi in page 162, column 2, last paragraph -- it is inherent that there is an annealing step just no subsequent thermal anneals. It is just that Sarubbi is referring to -- after all boron deposition is completely done--then there is no more annealing (i.e., as opposed to amended claim 1 which is silent to such timeframe definition). Applicant supports position by pointing out the “direct formation” as per Sarubbi in page 162, column 2, last paragraph. However the Office believes the “direct formation” is from the idea that there are no subsequent thermal anneals. As noted, supra: there is a B-layer as per Figures 1 and 3 and that the boron does not diffuse into the silicon upon immediately touching and landing on the silicon. 
vi. Last, Applicant inherently appears to be suggesting that there should be no annealing or no temperature during the deposition. However, the claim does not expressly exclude a deposition temperature. Therefore, the 700°C is the deposition temperature as the boron floats in midair down to the silicon. Multiple monolayers of the boron dopant are formed on the silicon and as the multiple monolayers are formed the at least first formed monolayer is diffused into the silicon using the same 700°C temperature while other monolayers are also formed. Claim 1 wording does not prevent other monolayers forming while first-deposited-monolayers are diffused into the silicon always necessarily occurs when the boron is touching the silicon. 
	
	Previous rejections to now un-amended independent claim 16 as set forth under line item number 1 of the 08-19-21 OA was argued by Applicant with amended claim 1. The rejection of independent claim 16 with dependent claim 17 is considered proper and maintained for the reasons discussed with respect to claim 1, supra. Further, it is noted that claim 16’s anneal is not amended to state, “after” as done for amended independent claim 1. 
	The scope of claim 1 has changed thereby necessitating the new grounds of rejections for claim 1 and dependent claims thereof, infra.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by journal article entitled Chemical Vapor Deposition of α-Boron Layers on Silicon for Controlled Nanometer-Deep p+n Junction Formation by Sarubbi et al. (“Sarubbi”).
Regarding independent claim 1, Sarubbi teaches method for forming a doped semiconductor feature (see Title), comprising:
depositing a concentration of dopant on a material layer using a selective monolayer doping (SMLD) process (page 163, column 1, bottom paragraph: boron atoms are not absorbed into the SiO2. Further, it is stated that the SiO2 is used has a hardmask for selective deposition of boron using diborane. Also refer to Figure 3 and page 164, column two, end part under Figure 3); and
annealing the concentration of dopant after deposition to diffuse the concentration of dopant into the material layer (Looking at amended independent claim 1 as set forth in the 11-19-21 Reply, as a whole: 
depositing a concentration of dopant on a material layer using a selective monolayer doping (SMLD) process; and
 	annealing the concentration of dopant after deposition to diffuse the concentration of dopant into the material layer. (bolded for emphasis)

The annealing step is always necessarily after the dopant is deposited on the material layer because annealing of the dopant does not occur floating in mid-air.  
Applicant appears to be arguing with respect to the prior-art of Sarubbi that annealing-to-diffuse occurs during depositing and not after, as now claimed. The Office respectfully disagrees for the following reasons: 
	i.	The annealing-to-diffuse of Sarubbi does occur for the boron dopant that is already touching the silicon because the diffusion does not occur floating in mid-air and in fact occurs while touching the substrate.  Therefore, the annealing that drives the boron dopant into the substrate is after the boron already touching the silicon. 
	ii.	Applicant appears to be arguing a peculiar timeframe that is not expressly defined in the claim.  It appears that applicant is arguing that after the finish of all however the claim does not expressly define any such peculiar timeframe. (bolded for emphasis) 
iii.	To support Applicant’s argument, Applicant quotes Sarubbi in page 162, column 2, last paragraph, “In this paper we show that the deposition of pure B at temperatures from 500°C to 700°C can be very attractive for the direct formation of extremely ultrashallow junctions, i.e., no subsequent (rapid) thermal anneals are necessary.” Applicant uses “no subsequent (rapid) thermal anneals” to explain why annealing does not happen after deposition for Sarubbi. The argument of Applicant is not well taken, because once again Applicant is relying on a peculiar timeframe that is not well established in independent claim 1. Specifically, a peculiar timeframe that requires all deposition to be completed before annealing, however the claim does not expressly define any such peculiar timeframe.(bolded for emphasis) In fact, annealing-to-diffuse does occur for parts of the boron touching the silicon after the boron has landed on the silicon.
iv. Further, as illustrated in Sarubbi Figures 1 and 3 there are multiple monolayers of boron stacked together (see page 166, column 2 such that there are monolayers ML) and if the annealing-to-diffuse happened floating in midair then the boron would immediately go into the silicon substrate which is not the case. There is a formed monolayer that is annealed by the 700°C to create the ultrashallow junction in the silicon substrate that diffuses into the silicon substrate after deposition. 
v. Also, Applicant appears to suggest that there is no annealing at all in Sarubbi. However, in the aforementioned quote by Sarubbi in page 162, column 2, last paragraph -- it is inherent that there is an annealing step just no subsequent thermal supra: there is a B-layer as per Figures 1 and 3 and that the boron does not diffuse into the silicon upon immediately touching and landing on the silicon. 
vi. Last, Applicant inherently appears to be suggesting that there should be no annealing or no temperature during the deposition. However, the claim does not expressly exclude a deposition temperature. Therefore, the 700°C is the deposition temperature as the boron floats in midair down to the silicon. Multiple monolayers of the boron dopant are formed on the silicon and as the multiple monolayers are formed the at least first formed monolayer is diffused into the silicon using the same 700°C temperature while other monolayers are also formed. Claim 1 wording does not prevent other monolayers forming while first-deposited-monolayers are diffused into the silicon due to the temperature. The Office believes the annealing-to-diffuse always necessarily occurs when the boron is touching the silicon). 
Regarding claim 2, Sarubbi teaches exposing the doped semiconductor feature to a gas mixture (refer to claim 1 rejection, supra. There is diborane) containing a dopant to selectively deposit the concentration of dopant on the material layer.
Regarding claim 3, Sarubbi teaches varying an exposure duration of the gas mixture or a dopant concentration in the gas mixture to control a density of the Experimental Procedures there is varying time from 1s to 30 minutes. See Figure 6).
Regarding claim 4, Sarubbi teaches conforming (see Figure 3, appears to be conformal and not formed on the SiO2) the concentration of dopant to a surface of the material layer with the SMLD process.
Regarding claim 5, Sarubbi teaches wherein the method is performed in a single semiconductor processing chamber (page 163 under Experimental Procedures there is One reactor by CVD).
Regarding claim 6, Sarubbi teaches annealing the concentration of dopant to diffuse the concentration of dopant into the material layer (throughout specification the diffusion ultrashallow junctions formed/doped/diffused using temperature of 500-700 Celsius, See Table II).
Regarding claim 7, Sarubbi teaches repeating the method to increase the concentration of dopant in the material layer (given the broadest reasonable interpretation of the claim it appears that the recited, “repeating” may be interpreted as the time for anneal. As illustrated in Table II there is 1min, 10min and 30min. As such, the annealing is repeated given the longer time period and in turn larger junction depth. Further, as each different monolayer is stacked/deposited and then annealed-diffused into the silicon the concentration does appear to increase in the silicon. Refer to claim 1 rejection, supra).
Regarding claim 8, Sarubbi teaches altering a temperature of an anneal to change a depth of penetration of the concentration of dopant into the material layer 
Regarding claim 9, Sarubbi teaches altering a duration of a deposition of the concentration of dopant to increase an amount of active dopant in the concentration of dopant (Table II shows different durations and different depths at 700 Celsius. Also refer to Figure 6).
Regarding claim 10, Sarubbi teaches depositing a concentration of dopant that includes a p-type dopant species (i.e., boron).
Regarding claim 11, Sarubbi teaches wherein the p-type dopant species includes boron or gallium (i.e., boron).
Regarding claim 14, Sarubbi teaches pre-cleaning a surface of the material layer before depositing the concentration of dopant (in page 163 under Experimental Procedures at the end of the first column there is cleaning before diborane is deposited).
Regarding claim 15, Sarubbi teaches further comprising: integrating the SMLD process in a formation of a source/drain of a semiconductor structure (i.e., ultrashallow junctions).

Regarding independent claim 16, Sarubbi teaches a method for forming a doped semiconductor feature on a substrate having a first material (i.e., Si) with non-dielectric properties (i.e., semiconductor properties of Si) and a second material with dielectric properties (i.e., SiO2), comprising:
2); and
annealing the substrate to diffuse the dopant into the first material (i.e., diffusion at 500 or 700 Celsius of the boron into the Si).
Regarding claim 17, Sarubbi teaches varying a gas soak duration (see Table II and Figure 6 there is time/duration trials), a gas soak pressure, a gas soak flow rate, or a gas soak dopant concentration to control dopant diffusion parameters (i.e., junction depth of diffusion).

Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0175170 A1 to Tsai et al. (“Tsai”).
	Regarding independent claim 1, Tsai teaches method for forming a doped semiconductor feature (see Figure 5A, Figure 5C and Figure 6C, paragraph 0024: doping the Fin of FinFET) comprising:
depositing a concentration of dopant on a material layer using a selective monolayer doping (SMLD) process (as illustrated in Figure 5A, Figure 5C and Figure 6C, paragraphs 0023-0024: there is deposition of a dopant layer 240 onto the semiconductor Fin and not onto the oxide 210 (see paragraph 0019)); and
annealing the concentration of dopant 240 after deposition (i.e., after Figure 5c there is Figure 6c. As stated in paragraph 0025 there is annealing that causes dopant 
Regarding claim 12, Tsai teaches depositing a concentration of dopant that includes an n-type dopant species (see Figure 5A, Figure 5C and Figure 6C, paragraph 0024: the FinFET may be n-type AND the dopant may be phosphorus of a specific concentration).
Regarding claim 13, Tsai teaches wherein the n-type dopant species includes arsenic or phosphorus (see Figure 5A, Figure 5C and Figure 6C, paragraph 0024: the FinFET may be n-type AND the dopant may be phosphorus of a specific concentration).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0380249 A1 to Gouk et al. (“Gouk”). 
	Regarding independent claim 1, Gouk teaches a method for forming a doped semiconductor feature 316 (“doped region in semiconductor fin 304”; Figure 3F; ¶. 0038) comprising: depositing a concentration of dopant 312 (“dopant monolayer”; Figure 3C; ¶. 0030. See step 206 in Figure 2) on a material layer 304 using a selective (i.e., see paragraph 0031: “the dopant monolayer 312 may only be selectively formed on the surfaces where the first treatment solution is absorbed on the substrate surface”. 
Regarding claim 4, Gouk teaches of conforming (i.e., as illustrated in Figure 3C, number 312 does go around the fin 304. See abstract: “conformal dopant monolayer”) the concentration of dopant 312 to a surface of the material layer with the SMLD process. 
Regarding claim 10, Gouk teaches depositing a concentration of dopant that includes a p-type dopant species (i.e., see paragraph 0030 there may be p-type such as boron or gallium). 
Regarding claim 11, Gouk teaches wherein the p-type dopant species includes boron or gallium (i.e., see paragraph 0030 there may be p-type such as boron or gallium). 
Regarding claim 12, Gouk teaches depositing a concentration of dopant that includes an n-type dopant species (i.e., see paragraph 0030 there may be n-type such as phosphorus or arsenic). 
Regarding claim 13, Gouk teaches wherein the n-type dopant species includes arsenic or phosphorus (i.e., see paragraph 0030 there may be n-type such as phosphorus or arsenic). 
Regarding claim 14, Gouk teaches pre-cleaning (see paragraph 0026: “Accordingly, prior to the dopant monolayer formation process, a pre-cleaning process . 
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 16.
	Dependent claim 18 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest in combination with the other claimed elements of claim 18, repeating the method while altering a temperature of an anneal in at least one cycle to change a depth of penetration of the dopant into the first material.
Dependent claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest in combination with the other claimed elements of claim 19, repeating the method while altering a gas soak duration, a gas soak pressure, a gas soak flow rate, or a gas soak dopant concentration in at least one cycle to alter an amount of dopant on the first surface of the first material.

Independent claim 20 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest in combination with the other claimed elements of claim 20, annealing the substrate to diffuse the dopant into the first material; and repeating the method while altering a gas soak duration, a gas soak pressure, a gas soak flow rate, or a gas soak dopant concentration in at least one cycle to alter an amount of dopant on the first surface of the first material and repeating the method while altering a temperature of an anneal in at least one cycle to change a depth of penetration of the dopant into the first material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 January 2022
/John P. Dulka/Primary Examiner, Art Unit 2895